UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No There were 12,145,536 shares of Common Stock, $.10 par value, of the registrant outstanding as of May7, 2010. CLAYTON WILLIAMS ENERGY, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 5 Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2010 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risks 34 Item 4. Controls and Procedures 36 PART II.OTHER INFORMATION Item 1A. Risk Factors 37 Item 6. Exhibits 37 Signatures 39 2 PART I.FINANCIAL INFORMATION Item 1 -Financial Statements CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other, net Affiliates Inventory Deferred income taxes Fair value of derivatives - Assets held for sale Prepaids and other PROPERTY AND EQUIPMENT Oil and gas properties, successful efforts method Natural gas gathering and processing systems Contract drilling equipment Other Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net OTHER ASSETS Debt issue costs, net Fair value of derivatives Other $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable: Trade $ $ Oil and gas sales Affiliates Fair value of derivatives Accrued liabilities and other NON-CURRENT LIABILITIES Long-term debt Deferred income taxes Fair value of derivatives - Other COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, par value $.10 per share, authorized – 3,000,000 shares; none issued - - Common stock, par value $.10 per share, authorized – 30,000,000 shares; issued and outstanding – 12,145,536 shares in 2010 and 2009 Additional paid-in capital Retained earnings $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share) Three Months Ended March 31, REVENUES Oil and gas sales $ $ Natural gas services Drilling rig services - Gain on sales of assets Total revenues COSTS AND EXPENSES Production Exploration: Abandonments and impairments Seismic and other Natural gas services Drilling rig services Depreciation, depletion and amortization Accretion of abandonment obligations General and administrative Loss on sales of assets and impairment of inventory - Total costs and expenses Operating income (loss) ) OTHER INCOME (EXPENSE) Interest expense ) ) Gain on derivatives Other Total other income (expense) ) Income (loss) before income taxes ) Income tax (expense) benefit ) NET INCOME (LOSS) ) Less income attributable to noncontrolling interest, net of tax - ) NET INCOME (LOSS) attributable to Clayton Williams Energy, Inc. $ $ ) Net income (loss) per common share attributable to Clayton Williams Energy, Inc. stockholders: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (In thousands) Common Stock Additional No. of Par Paid-In Retained Shares Value Capital Earnings BALANCE, December 31, 2009 $ $ $ Net income - - - BALANCE, March 31, 2010 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization Exploration costs (Gain) loss on sales of assets and impairment of inventory, net ) Deferred income tax expense (benefit) ) Non-cash employee compensation Unrealized gain on derivatives ) ) Amortization of debt issue costs Accretion of abandonment obligations Changes in operating working capital: Accounts receivable ) Accounts payable ) ) Other ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment ) ) Proceeds from sales of assets Change in equipment inventory ) Other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt Repayments of long-term debt of Desta Drilling - ) Proceeds from exercise of stock options - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest, net of amounts capitalized $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) 1. Nature of Operations Clayton Williams Energy, Inc. (a Delaware corporation),is an independent oil and gas company engaged in the exploration for and development and production of oil and natural gas primarily in its core areas in Texas, Louisiana and New Mexico.Unless the context otherwise requires, references to “CWEI” mean Clayton Williams Energy, Inc., the parent company, and references to the “Company”, “we”, “us” or “our” mean Clayton Williams Energy, Inc. and its consolidated subsidiaries.Approximately 26% of the Company’s outstanding common stock is beneficially owned by Clayton W. Williams, Jr. (“Mr.Williams”), Chairman of the Board and Chief Executive Officer of the Company, and approximately 25% is owned by a partnership in which Mr.Williams’ adult children are limited partners. Substantially all of our oil and gas production is sold under short-term contracts which are market-sensitive.Accordingly, our results of operations and capital resources are highly dependent upon prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond our control.These factors include the level of global demand for petroleum products, foreign supply of oil and gas, the establishment of and compliance with production quotas by oil exporting countries, trading activities in commodities futures markets, the strength of the U.S. dollar, weather conditions, the price and availability of alternative fuels, and overall economic conditions, both foreign and domestic. 2. Presentation The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ materially from those estimates. The consolidated financial statements include the accounts of CWEI and its wholly-owned subsidiaries.We also account for our undivided interests in oil and gas limited partnerships using the proportionate consolidation method.Under this method, we consolidate our proportionate share of assets, liabilities, revenues and expenses of these limited partnerships.Less than 5% of our consolidated total assets and total revenues are derived from oil and gas limited partnerships.All significant intercompany transactions and balances associated with the consolidated operations have been eliminated. In the opinion of management, our unaudited consolidated financial statements as of March 31, 2010 and for the interim periods ended March 31, 2010 and 2009 include all adjustments that are necessary for a fair presentation in accordance with GAAP.These interim results are not necessarily indicative of the results to be expected for the year ending December31, 2010. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Form 10-K for the year ended December31, 2009. 8 Adopted Accounting Pronouncement In June2009, the FASB issued accounting guidance on the consolidation of variable interest entities (“VIEs”). This new guidance revises previous guidance by replacing the quantitative-based risks and rewards calculation for determining which enterprise, if any, has a controlling financial interest in a VIE with a qualitative approach focused on identifying which enterprise has both the power to direct the activities of the VIE that most significantly impacts the entity’s economic performance and has the obligation to absorb losses or the right to receive benefits that could be significant to the entity.In addition, this guidance requires reconsideration of whether an entity is a VIE when any changes in facts and circumstances occur such that the holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance.It also requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE and additional disclosures about an enterprise’s involvement in variable interest entities. This guidance is effective for fiscal years beginning after November15, 2009.Our adoption of the new guidance during the first quarter of 2010 did not have a material effect on our consolidated financial statements. 3. Long-Term Debt Long-term debt consists of the following: March 31, December 31, (In thousands) 7¾% Senior Notes due 2013 $ $ Secured bank credit facility, due May 2012 $ $ 7¾% Senior Notes due 2013 In July 2005, we issued $225million of aggregate principal amount of 7¾% Senior Notes due 2013 (“Senior Notes”).The Senior Notes were issued at face value and bear interest at 7¾% per year, payable semi-annually on February 1 and August 1 of each year. We may redeem some or all of the Senior Notes at redemption prices (expressed as percentages of principal amount) equal to 103.875% for the twelve-month period beginning on August1, 2009, 101.938% for the twelve-month period beginning on August 1, 2010, and 100% beginning on August 1, 2011 or for any period thereafter, in each case plus accrued and unpaid interest. The Indenture governing the Senior Notes contains covenants that restrict our ability to:(1)borrow money; (2)issue redeemable or preferred stock; (3)pay distributions or dividends; (4)make investments; (5)create liens without securing the Senior Notes; (6)enter into agreements that restrict dividends from subsidiaries; (7)sell certain assets or merge with or into other companies; (8)enter into transactions with affiliates; (9)guarantee indebtedness; and (10)enter into new lines of business.One such covenant provides that we may only incur indebtedness if the ratio of consolidated EBITDAX to consolidated interest expense (as these terms are defined in the Indenture) exceeds 2.5 to 1 for the four most recently completed fiscal quarters.However, this restriction does not prevent us from borrowing funds under the revolving credit facility provided that our outstanding balance on the facility does not exceed the greater of $150 million and 30% of Adjusted Consolidated Net Tangible Assets (as defined in the Indenture).These covenants are subject to a number of important exceptions and qualifications as described in the Indenture.We were in compliance with these covenants at March 31, 2010. 9 Secured Bank Credit Facility We have a revolving credit facility with a syndicate of banks based on a borrowing base determined by the banks.The borrowing base, which is based, in part, on the discounted present value of future net revenues from oil and gas production, is redetermined by the banks semi-annually in May and November. We or the banks may also request an unscheduled borrowing base redetermination at other times during the year.If, at any time, the borrowing base is less than the amount of outstanding credit exposure under the revolving credit facility, we will be required to (1) pledge additional collateral, (2) prepay the principal amount of the loans in an amount sufficient to eliminate the excess, or (3) prepay the excess in six equal monthly installments.At March 31, 2010, the borrowing base was $250 million.After allowing for outstanding letters of credit totaling $804,000, we had $53.2million available under the credit facility at March 31, 2010.In April 2010, the borrowing base was increased by the banks from $250 million to $300 million. The revolving credit facility is collateralized by substantially all of our assets, including at least 80% of the adjusted engineered value (as defined in the revolving credit facility) of our oil and gas interests evaluated in determining the borrowing base.The obligations under the revolving credit facility are guaranteed by each of CWEI’s material domestic subsidiaries. At our election, interest under the revolving credit facility is determined by reference to (1)LIBOR plus an applicable margin between 2% and 3% per annum or (2)the greatest of (A)the prime rate, (B)the federal funds rate plus .5% or (C)one-month LIBOR plus 1% plus, in any of (A), (B) or (C), an applicable margin between 1.125% and 2.125% per annum.We also pay a commitment fee on the unused portion of the revolving credit facility equal to .5%.Interest and fees are payable quarterly, except that interest on LIBOR-based tranches are due at maturity of each tranche but no less frequently than quarterly.The effective annual interest rate on borrowings under the revolving credit facility, excluding bank fees and amortization of debt issue costs, for the three months ended March31, 2010 was 3.1%. The revolving credit facility contains financial covenants that are computed quarterly.One financial covenant requires us to maintain a ratio of current assets to current liabilities of at least 1 to 1.Another financial covenant prohibits the ratio of our consolidated funded indebtedness to consolidated EBITDAX (determined as of the end of each fiscal quarter for the then most-recently ended four fiscal quarters) from being greater than 3.5 to 1 for any fiscal quarter ending on or prior to December31, 2010, 3.25 to 1 for any fiscal quarter ending on or after March31, 2011 through December31, 2011, and 3 to 1 for any fiscal quarter thereafter.The computations of current assets, current liabilities, EBITDAX and indebtedness are defined in the loan agreement.We were in compliance with all financial and non-financial covenants at March 31, 2010. 4. Other Non-Current Liabilities Other non-current liabilities consist of the following: March 31, December 31, (In thousands) Abandonment obligations $ $ Other $ $ Changes in abandonment obligations for the three months ended March 31, 2010 and 2009 are as follows: Three Months Ended March 31, (In thousands) Beginning of period $ $ Additional abandonment obligations from new properties Sales or abandonments of properties ) ) Accretion expense End of period $ $ 10 5. Compensation Plans Stock-Based Compensation We presently have options outstanding under a stock option plan covering 24,000 shares of common stock.As of March 31, 2010, the options had a weighted average exercise price of $26.66 per share (ranging from $12.14 per share to $41.74 per share), a weighted average remaining contractual term of 4.3 years, and an aggregate intrinsic value of $223,950 (based on a market price at March 31, 2010 of $34.98 per share).No options were granted during the three months ended March 31, 2010 or 2009, and options to purchase 19,394 shares of common stock were exercised during the three months ended March 31, 2009 (intrinsic value - $328,000). Non-Equity Award Plans The Compensation Committee of the Board of Directors has adopted an after-payout (“APO”) incentive plan for officers, key employees and consultants who promote our drilling and acquisition programs.The Compensation Committee’s objective in adopting this plan is to further align the interests of the participants with ours by granting the participants an APO interest in the production developed, directly or indirectly, by the participants.The plan generally provides for the creation of a series of partnerships or participation arrangements, which are treated as partnerships for tax purposes (“APO Partnerships”), between us and the participants, to which we contribute a portion of our economic interest in wells drilled or acquired within certain areas.Generally, we pay all costs to acquire, drill and produce applicable wells and receive all revenues until we have recovered all of our costs, plus interest (“payout”).At payout, the participants receive 99% to 100% of all subsequent revenues and pay 99% to 100% of all subsequent expenses attributable to the APO Partnerships.Between 5% and 7.5% of our economic interests in specified wells drilled or acquired by us subsequent to October 2002 are subject to the APO incentive plan.We record our allocable share of the assets, liabilities, revenues, expenses and oil and gas reserves of these APO Partnerships in our consolidated financial statements.Participants in the APO Incentive Plan are immediately vested in all future amounts payable under the plan. The Compensation Committee has also authorized the formation of the APO Reward Plan which offers eligible officers, key employees and consultants the opportunity to receive bonus payments that are based on certain profits derived from a portion of our working interest in specified areas where we are conducting drilling and production enhancement operations.The wells subject to an APO Reward Plan are not included in the APO Incentive Plan.Likewise, wells included in the APO Incentive Plan are not included in the APO Reward Plan.Although conceptually similar to the APO Incentive Plan, the APO Reward Plan is a compensatory bonus plan through which we pay participants a bonus equal to a portion of the APO cash flows received by us from our working interest in wells in a specified area.Unlike the APO Incentive Plan, however, participants in the APO Reward Plan are not immediately vested in all future amounts payable under the plan.To date, we have granted awards under the APO Reward Plan in four specified areas, each of which established a quarterly bonus amount equal to 7% of the APO cash flow from wells drilled or recompleted in the respective areas after the effective date set forth in each plan, which dates range from January 1, 2007 to August 1, 2008.Under these four awards, 100% of the quarterly bonus amount is payable on a current basis to the participants, and the full vesting dates for future amounts payable under the plan for three of the awards is May 5, 2013 and under one award is November 4, 2011. In January 2007, we granted awards under the Southwest Royalties Reward Plan (the “SWR Reward Plan”), a one-time incentive plan which established a quarterly bonus amount for participants equal to the after-payout cash flow from a 22.5% working interest in one well.Under the plan, two-thirds of the quarterly bonus amount is payable to the participants until the full vesting date of October 25, 2011.After the full vesting date, the deferred portion of the quarterly bonus amount, with interest at 4.83% per year, as well as 100% of all subsequent quarterly bonus amounts, are payable to participants. To continue as a participant in the APO Reward Plan or the SWR Reward Plan, participants must remain in the employment or service of the Company through the full vesting date established for each plan.The full vesting date may be accelerated in the event of a change of control or sale transaction, as defined in the plan documents. We recognize compensation expense related to the APO Partnerships based on the estimated fair value of the economic interests conveyed to the participants.Estimated compensation expense applicable to the APO Reward Plan and SWR Reward Plan is recognized over the vesting periods, which range from two years to five years.We recorded 11 compensation expense of $2 million for the three months ended March 31, 2010 and $317,000 for the three months ended March 31, 2009 in connection with all non-equity award plans. 6. Derivatives Commodity Derivatives From time to time, we utilize commodity derivatives in the form of swap contracts to attempt to optimize the price received for our oil and gas production.Under swap contracts, we receive a fixed price for the respective commodity and pay a floating market price as defined in each contract (generally NYMEX futures prices), resulting in a net amount due to or from the counterparty.Commodity derivatives are settled monthly as the contract production periods mature. The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to March 31, 2010.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Oil Gas Bbls Price MMBtu (a) Price Production Period: 2ndQuarter 2010 $ $ 3rdQuarter 2010 $ $ 4thQuarter 2010 $ (a)One MMBtu equals one Mcf at a Btu factor of 1,000. In March 2009, we terminated certain fixed-priced oil swaps covering 242,000 barrels at a price of $57.35 from April 2010 through December 2010, resulting in an aggregate loss of approximately $980,000, which will be paid to the counterparty monthly as the applicable contracts are settled. Accounting For Derivatives We did not designate any of our currently open commodity derivatives as cash flow hedges; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, are recorded as other income (expense) in our statements of operations.We report our fair value of derivatives as either a net current asset or liability or a net non-current asset or liability in our consolidated balance sheets.Cash flow is only impacted to the extent the actual derivative contract is settled by making or receiving a payment to or from the counterparty.For the three months ended March 31, 2010, we reported a $10.3million net gain on derivatives, consisting of an $8.6million non-cash gain related to changes in mark-to-market valuations and a $1.7million realized gain for settled contracts.For the three months ended March 31, 2009, we reported a $2.5million net gain on derivatives, consisting of a $1.4million gain related to changes in mark-to-market valuations and a $1.1 million realized gain for settled contracts. Effect of Derivative Instruments on the Consolidated Balance Sheets Fair Value of Derivative Instruments as of March 31, 2010 Asset Derivatives Liability Derivatives Balance Sheet Balance Sheet Location Fair Value Location Fair Value (In thousands) (In thousands) Derivatives not designated as hedging instruments: Commodity derivatives Fair value of derivatives: Fair value of derivatives: Current $ Current $ Non-current Non-current Total $ $ 12 Fair Value of Derivative Instruments as of December 31, 2009 Asset Derivatives Liability Derivatives Balance Sheet Balance Sheet Location Fair Value Location Fair Value (In thousands) (In thousands) Derivatives not designated as hedging instruments: Commodity derivatives Fair value of derivatives: Fair value of derivatives: Current $ - Current $ Non-current Non-current - Total $ $ Gross to Net Presentation Reconciliation of Derivative Assets and Liabilities March 31, 2010 Assets Liabilities (In thousands) Fair value of derivatives – gross presentation $ $ Effects of netting arrangements ) ) Fair value of derivatives – net presentation $ $ December 31, 2009 Assets Liabilities (In thousands) Fair value of derivatives – gross presentation $ $ Effects of netting arrangements ) ) Fair value of derivatives – net presentation $ $ All of our derivative contracts are with JPMorgan Chase Bank, N.A., which has a credit rating of AA- as determined by a nationally recognized statistical ratings organization.We have elected to net the outstanding positions with this counterparty between current and noncurrent assets or liabilities. Effect of Derivative Instruments on the Consolidated Statements of Operations Amount of Gain or (Loss) Recognized in Earnings Three Months Ended Location of Gain or (Loss) March 31, Recognized in Earnings (In thousands) Derivatives not designated as hedging instruments: Commodity derivatives Other income (expense) - Gain on derivatives Total 7. Financial Instruments Cash and cash equivalents, receivables, accounts payable and accrued liabilities were each estimated to have a fair value approximating the carrying amount due to the short maturity of those instruments.Indebtedness under our secured bank credit facility was estimated to have a fair value approximating the carrying amount since the interest rate is generally market sensitive.The estimated fair value of our Senior Notes at March 31, 2010 and December31, 2009 was approximately $218million and $198 million respectively, based on market valuations. 13 Fair Value Measurements We follow a framework for measuring fair value, which outlines a fair value hierarchy based on the quality of inputs used to measure fair value and enhances disclosure requirements for fair value measurements.Fair value is defined as the price at which an asset could be exchanged in a current transaction between knowledgeable, willing parties at the measurement date. Where available, fair value is based on observable market prices or parameters or derived from such prices or parameters. Where observable prices or inputs are not available, use of unobservable prices or inputs are used to estimate the current fair value, often using an internal valuation model. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the item being valued.We categorize our assets and liabilities recorded at fair value in the accompanying consolidated balance sheets based upon the level of judgment associated with the inputs used to measure their fair value. Hierarchical levels directly related to the amount of subjectivity associated with the inputs to fair valuation of these assets and liabilities, are as follows: Level 1 - Inputs are unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 - Inputs (other than quoted prices included in Level 1) are either directly or indirectly observable for the asset or liability through correlation with market data at the measurement date and for the duration of the instrument’s anticipated life. Level 3 - Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. The only financial assets and liabilities measured on a recurring basis at March 31, 2010 and December 31, 2009 were commodity derivatives.Information regarding these assets and liabilities is summarized below: March 31, December 31, Significant Other Significant Other Observable Inputs Observable Inputs Description (Level 2) (Level 2) (In thousands) Assets: Fair value of commodity derivatives $ $ Total assets $ $ Liabilities: Fair value of commodity derivatives $ $ Total liabilities $ $ 8. Income Taxes Our effective federal and state income tax expense rate for the three months ended March 31, 2010 of 35.6% differed from the statutory federal rate of 35% due primarily to increases related to the effects of the Texas Margin Tax and certain non-deductible expenses, offset in part by tax benefits derived from excess statutory depletion deductions. We file federal income tax returns with the United States Internal Revenue Service (“IRS”) and state income tax returns in various state tax jurisdictions.Our tax returns for fiscal years after 2005 currently remain subject to examination by appropriate taxing authorities.None of our income tax returns are under examination at this time. 9. Desta Drilling We formed a joint venture in 2006 with Lariat Services, Inc. (“Lariat”) to construct, own and operate 12 new drilling rigs.Initially, we referred to this joint venture as Larclay JV, but in June 2009, we changed the legal name of the operating entity in the joint venture to Desta Drilling, LP (“Desta Drilling”).In order to assure the availability of drilling rigs for our exploration and development activities, we provided credit support to permit Desta Drilling to 14 finance the construction of the 12 drilling rigs and related equipment, consisting of (1) a subordinated loan of $4.6 million to finance excess construction costs, (2) a limited guaranty to the secured lender in the original amount of $19.5 million, and (3) a drilling contract that expired in 2009 under which we were obligated to use the drilling rigs or pay idle rig rates.During the term of the drilling contract, we paid Desta Drilling $24.4 million in idle rig fees.We and Lariat also made cash advances to Desta Drilling in the form of subordinated loans of $7.5 million each to provide additional financial support.Lariat was designated as the operator of the rigs and provided all management services on behalf of Desta Drilling. Initially, we and Lariat each owned a 50% equity interest in Desta Drilling, but effective April 15, 2009, we entered into an agreement with Lariat whereby Lariat assigned to us their 50% equity interest(the “Assignment”).The Assignment from Lariat also included all of Lariat’s right, title and interest in the subordinated loans previously made by Lariat to Desta Drilling.As consideration for the Assignment, CWEI assumed all of the obligations and liabilities of Lariat relating to Desta Drilling from and after the effective date, including Lariat’s obligations as operator of Desta Drilling’s rigs.Upon consummation of the Assignment, CWEI contributed all of the subordinated loans to Desta Drilling’s capital.In August 2009, we repaid in full all amounts outstanding under the secured term loan of Desta Drilling with borrowings of approximately $27.2 million under our revolving credit facility.All of the assets of Desta Drilling were pledged as collateral under our revolving credit facility. Upon consummation of the Assignment, we adopted a plan of disposition whereby we committed to sell eight of the 12 drilling rigs owned by Desta Drilling.The plan of disposition met the criteria under applicable accounting standards for the designated assets to be classified as held for sale.We are required to value the designated assets at the lower of their carrying value or fair value, less cost to sell, as of the date the plan of disposition was adopted.To estimate the fair value of the drilling rigs and related equipment owned by Desta Drilling on the measurement date of April 15, 2009, we used a weighting of the market approach and the discounted cash flow approach.Level 3 inputs used in the determination of discounted cash flow included estimated rig utilization rates, gross profits from drilling operations, future capital costs required for equipment replacements, useful lives for the equipment and discount rates.We weighted the values obtained through the market approach by 67% and the values obtained through the discounted cash flow approach by 33% to give greater emphasis to the lack of demand for drilling equipment on the measurement date.We estimated the fair value of the designated assets to be approximately $18.8 million and recorded a related charge for impairment of property and equipment of approximately $32.1 million in our statement of operations during the second quarter of 2009.Under applicable accounting standards, this plan of disposition did not qualify for discontinued operations reporting. In December 2009, we modified the prior plan of disposition established in April 2009.Based on improved oil prices, we escalated our developmental drilling program and put six of the drilling rigs previously held for sale back to work and transferred their estimated fair value of $11.4 million to property and equipment.Assets held for sale at March 31, 2010 and December 31, 2009 consist of the remaining two 2,000 horsepower drilling rigs at an estimated fair value of $7.4 million. Impairment of Property and Equipment We impair our unproved oil and gas properties when we determine that a prospect’s carrying value exceeds its estimated fair value.We categorize the measurement of fair value of these assets as Level 3 inputs.Unproved properties are nonproducing and do not have estimable cash flow streams.Therefore, we estimate the fair value of individually significant prospects by obtaining, when available, information about recent market transactions in the vicinity of the prospects and adjust the market data as needed to give consideration to location of the prospects to known fields and reservoirs, the extent of geological and geophysical data on the prospects, the remaining terms of leases holding the acreage in the prospects, recent drilling results in the vicinity of the prospects, and other risk-related factors such as drilling and completion costs, estimated product prices and other economic factors.Individually insignificant prospects are grouped and impaired based on remaining lease terms and our historical experience with similar prospects.We recorded provisions for impairment of unproved properties aggregating $2.6million in 2010 and $10.9 million in 2009, respectively, and charged these impairments to exploration costs in the accompanying statements of operations. 15 Oil and Gas Properties The following sets forth the capitalized costs for oil and gas properties as of March 31, 2010 and December 31, 2009. March 31, December 31, (In thousands) Proved properties $ $ Unproved properties Total capitalized costs Accumulated depreciation, depletion and amortization ) ) Net capitalized costs $ $ Sales of Assets and Impairments of Inventory Net gains and losses on sales of assets and impairments of inventory for the three months ended March 31, 2010 and March 31, 2009 are as follows: Three Months Ended March 31, (In thousands) Gain on sales of assets $ $ Loss on sales of assets and impairment of inventory: Loss on sales of assets - ) Impairment of inventory - ) - ) Net gain (loss) $ $ ) We maintain an inventory of tubular goods and other well equipment for use in our exploration and development drilling activities.Inventory is carried at the lower of average cost or estimated fair market value.We categorize the measurement of fair value of inventory as Level 2 under applicable accounting standards.To determine estimated fair value of inventory, we subscribe to market surveys and obtain quotes from equipment dealers for similar equipment.We then correlate the data as needed to estimate the fair value of the specific items (or groups of similar items) in our inventory.If the estimated fair values for those specific items (or groups of similar items) in our inventory are less than the related average cost, a provision for impairment is made.In 2009, we recorded a $3.3 million non-cash impairment of inventory to reduce the carrying cost to its fair market value at March 31, 2009. 16 Segment Information We have two reportable operating segments, which are oil and gas exploration and production and contract drilling services. The following tables present selected financial information regarding our operating segments for the three-month periods ended March 31, 2010 and 2009. For the Three Months Ended March 31, 2010 (Unaudited) Contract Intercompany Consolidated (In thousands) Oil and Gas Drilling Eliminations Total Revenues $ $ $ ) $ Depreciation, depletion and amortization (a) ) Other operating expenses (b) ) Interest expense - - Other (income) expense ) - - ) Income (loss) before income taxes ) ) Income tax (expense) benefit ) - ) Net income (loss) ) ) Net income (loss) attributable to Clayton Williams Energy, Inc $ $ ) $ ) $ Total assets $ $ $
